DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on March 10, 2020 and June 14, 2021 were received and considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "20".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one white iron arc segment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the at least one white iron arc segment” is the first and thus at least one white iron arc segment has not been defined within the claim.
Claim 19 recites the limitation "each at least one white iron arc segment" in the first line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “each at least one white iron arc segment” is the first and thus at least one white iron arc segment has not been defined within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170216949 A1 (Ohishi et al.) in view of WO 2019109138 A1 (Tang) and JP H0676729 U (Mitsunobu).
Regarding Claim 1, Ohishi et al. discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) a bushing (13) for a track assembly (2), comprising: a tubular bushing substrate (base 134, 64) having a longitudinal length and an outer surface (covered by overlay 132 to form outer surface 131); and at least one member (overlay 132, 63) fixed to the outer surface of the tubular bushing substrate. The overlay may contain particles of cemented carbide (Para. [0070]).
Ohishi et al. does not disclose the member is white iron.
However, Tang teaches (P. 1 line 26 — P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al. to be made of white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Ohishi et al. and Tang do not disclose the outer surface includes at least one flat portion.
However, Mitsunobu teaches (Para. [0011]-[0017]; Figs. 1-3) a tubular bushing (1) with a flat seat surface (5) with an annular covering body (4) provided in the seats.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al. to include a flat portion in the outer surface, such as taught by Mitsunobu, in order to facilitate the attachment of the overlay to the bushing substrate.
Regarding Claim 2, Ohishi et al., Tang, and Mitsunobu teach the bushing of claim 1, as discussed above. Ohishi et al. further discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) the at least one member (overlay 132, 63) includes a curved outer surface, wherein the at least one member extends over a central portion of the tubular bushing substrate (base 134, 64), and the at least one member extends less than an entirety of the longitudinal length of the tubular bushing substrate (Para. [0086]- [0088]).
Regarding Claim 10, Ohishi et al., Tang, and Mitsunobu teach the bushing of claim 1, as discussed above. Ohishi et al. further discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) the tubular bushing substrate (base 134, 64) further includes a cylindrical bore (bushing 13 is hollow and includes an inner peripheral surface 133 defining the bore) extending longitudinally through the tubular bushing substrate configured to rotatably receive a pin (12).
Regarding Claim 11, Ohishi et al. discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) a method of producing a bushing (13) for a track assembly (2), comprising: fixing at least one member (overlay 132) to an outer surface of a tubular bushing substrate (base 134).
Ohishi et al. does not disclose the member is white iron.
However, Tang teaches (P. 1 line 26 — P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Ohishi et al. to be made of white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Ohishi et al. and Tang do not disclose the outer surface includes at least one flat portion.
However, Mitsunobu teaches (Para. [0011]-[0017]; Figs. 1-3) a tubular bushing (1) with a flat seat surface (5) with an annular covering body (4) provided in the seats.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al. to include a flat portion in the outer surface, such as taught by Mitsunobu, in order to facilitate the attachment of the overlay to the bushing substrate.
Regarding Claim 15, Ohishi et al., Tang, and Mitsunobu teach the method of claim 11, as discussed above. Ohishi et al. further discloses (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) the at least one member extends over a central portion of the tubular bushing substrate (base 134, 64), and the at least one member extends less than an entirety of the longitudinal length of the tubular bushing substrate (Para. [0086]- [0088]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060017323 A1 (Wodrich et al.) in view of Mitsunobu.
Regarding Claim 16, Wodrich et al. discloses (Para. [0096]-[0097]; Figs. 1-7) a track assembly bushing (300, 318), comprising: a tubular bushing substrate having a longitudinal length, an axial bore (304, 322) configured to receive a pin (shown in Fig. 1), and a recess, wherein the recess is formed in an outer surface of a central portion of the tubular bushing substrate (it can be seen in Figs. 3A-3B recesses are formed in outer surfaces 310 and 328); and a wear member (wear-resistant coating 312, 334), and wherein the wear member is at least partially received in the recess (it can be seen in Figs. 3A-3B the coatings are received in the recesses).
Wodrich et al. does not disclose the outer surface includes at least one flat portion.
However, Mitsunobu teaches (Para. [0011]-[0017]; Figs. 1-3) a tubular bushing (1) with a flat seat surface (5) with an annular covering body (4) provided in the seats.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Wodrich et al. to include a flat portion in the outer surface, such as taught by Mitsunobu, in order to facilitate the attachment of the overlay to the bushing substrate.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang and Mitsunobu as applied to claims 1 and 11, respectively, above, and further in view of US 20070154738 A1 (Ganguly et al.).
Regarding Claim 5, Ohishi et al., Tang, and Mitsunobu teach the bushing of claim 1, as discussed above.
Ohishi et al., Tang, and Mitsunobu do not disclose the member is brazed to the tubular bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al., as modified by Tang and Mitsunobu, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Regarding Claim 12, Ohishi et al., Tang, and Mitsunobu teach the method of claim 11, as discussed above.
Ohishi et al., Tang, and Mitsunobu do not disclose the member is brazed to the tubular bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al., as modified by Tang and Mitsunobu, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang and Mitsunobu as applied to claims 1 and 11, respectively above, and further in view of US Patent 3,684,585 (Stroup et al.).
Regarding Claim 6, Ohishi et al., Tang, and Mitsunobu teach the bushing of claim 1, as discussed above. Ohishi et al. further discloses the tubular substrate is formed of steel (Para. [0068]).
Ohishi et al., Tang, and Mitsunobu do not disclose at least a portion of the tubular bushing substrate is carburized.
However, Stroup et al. teaches (Col. 1 line 63-Col. 2 line 23) a surface of a substrate is carburized and a coating is adhered to the carburized surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al., as modified by Tang, and Mitsunobu, to have the overlay fixed to a carburized portion of the bushing, as taught by Stroup et al., because the presence of reactive carbon promotes the formation of an integrally bonded coating.
Regarding Claim 14, Ohishi et al., Tang, and Mitsunobu teach the method of claim 11, as discussed above.
Ohishi et al., Tang, and Mitsunobu do not disclose carburizing at least a portion of the tubular bushing substrate either before or after mating the at least one white iron member to the tubular bushing substrate.
However, Stroup et al. teaches (Col. 1 line 63-Col. 2 line 23) a surface of a substrate is carburized and a coating is adhered to the carburized surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al., as modified by Tang, and Mitsunobu, to have the overlay fixed to a carburized portion of the bushing, as taught by Stroup et al., because the presence of reactive carbon promotes the formation of an integrally bonded coating.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. in view of Tang and Mitsunobu as applied to claim 1 above, and further in view of JP 2005090620 A (Akita et al.) and Ganguly et al.
Regarding Claim 7, Ohishi et al., Tang, and Mitsunobu teach the bushing of claim 1, as discussed above.
Ohishi et al., Tang, and Mitsunobu do not disclose the tubular bushing substrate includes a central portion with a hexagonal cross-section.
However, Akita et al. teaches (p. 6 of translation; Figs. 1-10) a bush (33) having a hexagonal cross-section as well as other shaped cross-sections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Ohishi et al. to have a hexagonal cross-section, such as taught by Akita et al., as an alternative shape depending on the intended use and desired number of overlays on the bushing.
	Ohishi et al., Tang, Mitsunobu, and Akita et al. do not disclose the member is brazed to the tubular bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Ohishi et al., as modified by Tang, Mitsunobu, and Akita et al., with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al. in view of Mitsunobu as applied to claim 16 above, and further in view of Tang, Ganguly et al., and US Patent 6,414,258 (Amano).
Regarding Claim 17, Wodrich et al. and Mitsunobu teach the track assembly of claim 16, as discussed above. 
Wodrich et al. and Mitsunobu do not disclose the wear member is white iron.
However, Tang teaches (P. 1 line 26 — P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Wodrich et al. to be made of white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Wodrich et al., Mitsunobu, and Tang do not disclose the wear member is an arc member.
However, Amano teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 4a-4c) an arc-shaped overlay (13’) applied to the outer peripheral surface of bushing (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beads of the overlay disclosed by Wodrich et al., as modified by Mitsunobu and Tang, to be arc segments, as taught by Amano, in order to prevent deformation of the base material or cracking.
Wodrich et al., Mitsunobu, Tang, and Amano do not disclose the arc segment is brazed to the outer surface of the bushing substrate.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Wodrich et al., as modified by Mitsunobu, Tang and Amano, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al. in view of Mitsunobu, Tang, Ganguly et al., and Amano as applied to claims 16-17 above, and further in view of Ohishi et al.
Regarding Claim 18, Wodrich et al., Mitsunobu, Tang, Ganguly et al., and Amano teach the track assembly of claims 16 and 17, as discussed above. 
Wodrich et al., Mitsunobu, Tang, Ganguly et al., and Amano do not disclose a plurality of members successively arrayed circumferentially around the central portion of the tubular bushing substrate.
However, Ohishi et al. teaches (Para. [0059]- [0065], [0068]-[0070], [0078]-[0083], [0085]-[0091]; Figs. 1-11, 14-15) a plurality of segments (beads 62 of overlay 63) fixed to the tubular bushing substrate so as to be successively arrayed around the central portion of the tubular bushing substrate.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Wodrich et al., as modified by Mitsunobu, Tang, Ganguly et al., and Amano, to have a plurality of segments, such as taught by Ohishi et al., in order to prevent deformation of the base material or cracking.
Regarding Claim 19, Wodrich et al., Mitsunobu, Tang, Ganguly et al., Amano, and Ohishi et al. teach the track assembly of claims 16-18, as discussed above. Amano further teaches (Col. 15 line 36-Col. 16 line 2, Col. 19 line 60-Col. 20 line 6; Figs. 1, 4a-4c) each at least one arc segment (overlay 13’) includes a curved outer surface and spans a circumferential angle of approximately 45 to 120 degrees, and wherein a portion of a circumference of the tubular bushing substrate is exposed from the arc member, and wherein the portion of the circumference exposed by the arc member faces a track shoe (5) of the track assembly (it can be seen in Fig. 1 that a portion of the bushing exposed by the overlay faces the track shoe).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al. in view of Mitsunobu as applied to claim 16 above, and further in view of Akita et al., Tang, and Ganguly et al.
Regarding Claim 20, Wodrich et al. and Mitsunobu teach the track assembly of claim 16, as discussed above. 
Wodrich et al. and Mitsunobu do not disclose the tubular bushing has a hexagonal cross-section.
However, Akita et al. teaches (p. 6 of translation; Figs. 1-10) a bush (33) having a hexagonal cross-section as well as other shaped cross-sections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Wodrich et al. to have a hexagonal cross-section, such as taught by Akita et al., as an alternative shape depending on the intended use and desired number of overlays on the bushing.
Wodrich et al., Mitsunobu, and Akita et al. do not disclose the wear member is white iron.
However, Tang teaches (P. 1 line 26 — P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the overlay disclosed by Wodrich et al., as modified by Mitsunobu and Akita et al., to be made of white iron, as taught by Tang, in order to improve the wear resistance of the bushing.
Wodrich et al., Mitsunobu, Akita et al., and Tang do not disclose each wear member is brazed to one side of the central portion.
However, Ganguly et al. teaches (Para. [0003], [0024]-[0031]; Figs. 1-5) an abrasion resistant coating applied to a substrate by weld overlay or brazing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the weld overlay method disclosed by Wodrich et al., as modified by Mitsunobu, Tang and Amano, with brazing, such as taught by Ganguly et al., as an equivalent alternative method to form a strong bond between the bushing and overlay.
Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose bushings with wear-resistant coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        

/Kip T Kotter/Primary Examiner, Art Unit 3617